PER CURIAM:
On March 5, 2004, the respondent, Ivan Bogachoff, pleaded guilty to one count of bank fraud in violation of 18 U.S.C. § 1344. After being informed of his conviction we temporarily suspended Respon*339dent from the practice of law in this jurisdiction per D.C. Bar Rule XI, § 10(c). We also directed the Board on Professional Responsibility (“Board”) to institute a formal proceeding to determine the final discipline to be imposed and to decide if Respondent’s crime involved “moral turpitude” within the meaning of D.C.Code § ll-2503(a) (2001).
The Board determined that Respondent’s crime is one of moral turpitude and in its Report and Recommendation of July 28, 2004, it recommended that he be disbarred. Because neither Bar Counsel nor Respondent have filed exceptions to the Board’s report, our deference to it is heightened. D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C. 1997). Moreover, as Respondent has admitted to committing felony bank fraud, a crime which we long ago held to involve moral turpitude, see In re Rosenbleet, 592 A.2d 1036, 1037 (D.C.1991), his disbarment is mandatory. See D.C.Code § ll-2503(a). Accordingly, we accept the Board’s recommended sanction and it is
ORDERED that Ivan Bogachoff is hereby disbarred from the practice of law in the District of Columbia, and his name shall be stricken from the roll of attorneys authorized to practice before this court. Respondent’s disbarment shall run, for the purposes of reinstatement, from the date he files the affidavit required by D.C. Bar R. XI, § 14(g). See In re Slosberg, 650 A.2d 1329, 1331 (D.C.1994).

So ordered.